Robinson, J.
(specially concurring and in part dissenting). This
suit challenges the validity of chapters 229 and 230, Laws of 1917. Chapter 229 is to the effect that no nonresident, either by himself or agent, shall do business within the state without paying a tax the same as citizens of the state, and that all bills receivable, obligations, and credits arising from business done in this state are assessable within *204the state and at the business domicil of the nonresident or his agent. The term “credits” means and includes every claim or demand for' money due or to become due, and all demands secured by deeds or mortgages due or to become due. Comp. Laws, § 2074.
Chapter 230 provides that all moneys and credits must be listed for taxation, and that, in lieu of all other taxes, the same shall be subject to an annual tax of 3 mills on each dollar of the fair cash value. That the taxes paid under such levy shall be apportioned one sixth to the state; one.sixth to the county; one third to the general fund of the city, villag’e, or township ; and one third to the school district.
These two chapters may be considered as twins. They were enacted at the same time and for the same purpose. They stand or fall together. The real purpose of each chapter was to levy a 3-mill tax on the credits of nonresidents. What a person does by another he does by himself. Hence, when a resident agent does represent a nonresident in carrying on a farm, a loan agency, or any business, the property, credits, notes, and mortgages obtained, held, and' used by him have a local situs and domicil and are subject to taxation. Such has always been the law of this state.
Before the passage of the two acts, nonresident property of every kind, including money and credits having a situs or domicil in the state, was, and it still is, subject to assessment and taxation the same as the property of residents. Hence, it must be that the real purpose of those acts was to levy a 3-mill tax on the credits of all nonresidents when secured on lands in this state.
The relators show that they do not reside in this state and they carry on no business within the state, but they do purchase notes and mortgages secured on lands in the state, and defendants show a purpose to assess such notes and mortgages and to levy thereon a tax of 3 mills on the dollar. Now, as held by the United States Supreme Court, all property in debts belong to the creditors to whom they are payable, and follow their domicil wherever they may be. Debts can have no locality aside from the parties to whom they' are due. This principle might be stated in many different ways and supported by citations from numerous adjudications; but no number of authorities, and no form of expression, could add anything to its obvious truth.
So far as debts are held by nonresidents of the state, they are prop*205erty beyond the jurisdiction of the state. State Tax on Foreign-held Bonds, 15 Wall. 300, 21 L. ed. 179. No state has jurisdiction to levy taxes on property, money, or credits which are held and used in another state.
In regard to the levying of taxes the Constitution provides thus: The legislative assembly shall provide for raising revenue sufficient to •defray the expenses of the state for each year, not to exceed in any one year 4 mills on the dollar of the assessed valuation of all taxable property in the state, and a sufficient sum to pay interest on the state debt. § 174.
N° state tax shall be levied except in pursuance of law, and every law imposing a tax shall state distinctly the object of the same, to which only it shall be applied. § 175.
The debt of any county, township, city, town, or school district shall not exceed 5 per cent of the assessed valuation of the taxable property therein. § 183.
Under the Constitution each political subdivision must levy its own taxes and impose and bear its own burdens. It is for the state to levy its own tax, to make each levy for a specified public purpose, and to limit the levies to 4 mills on the dollar and the interest on the public debt. Obviously, there is nothing in the act to show the object of the 3-mill levy. The act does not state the object of the 3-mill levy or show that it is for a public purpose. For the several reasons the levy is clearly void. The sum total of all levies for the necessary expenses of the state must not exceed 4 mills on the dollar in any one year. This limitation it would be quite impossible to fix and determine if the state might levy on all the different classes of property 3 mills or 3 cents on the dollar, and if the state may discriminate and levy 3 mills on credits, why not 3 cents on other classes of property ?
It seems we are having altogether too much tinkering with tax legislation, and it is done for the purpose of raising excessive revenues, The only safe course is to assess and tax all property by uniform rule according to its value in money, and in every law or resolution imposing a tax to state distinctly the object of the same.
The conclusion is that said chapters 229 and 230 are void in so far as they provide for the levy of a 3-mill tax on money and credits, and in so far as they provide for the assessment of money or credits not *206owned or held or used in this state. Hence, it is ordered that in the making of assessments and tax levies under said chapters, the defendants and all persons acting under them shall conform to this decision,, and that the relators shall not be required to list for assessment and taxation any property, money, or credits of nonresidents, only such as may be held and used in this state regardless of the fact that the same may be secured on property within the state.